Exhibit 10.16 RELEASE AGREEMENT THIS RELEASE AGREEMENT (this "Agreement") is made and entered into as of February 4, 2011, by and between Scott D. Bengfort ("Bengfort") and MONDAS MINERALS CORP., a Delaware corporation ("Mondas"). WHEREAS, Bengfort loaned or made expenditures on behalf of Mondas over a period of time while a principal or serving as an officer of Mondas; WHEREAS, Mondas is contemplating a change of control transaction in the form of a merger with Consumer Captial Group Inc., a California corporation ("CCG"), and one of the conditions precedent to the consummation of such transaction is that Mondas have zero liabilities at the time of closing; WHEREAS, the respective Boards of Directors of Mondas, CCG Acquisition Corp. (its wholly owned subsidiary) ("Merger Subsidiary"), and CCG have approved the merger of Merger Subsidiary with and into CCG, with CCG being the surviving corporation, after which it will be a wholly-owned subsidiary of Mondas (the "Merger"), all upon the terms and subject to the conditions set forth herein; WHEREAS, the Merger shall be conducted pursuant to an Agreement and Plan of Merger dated February 4, 2011 by and among Mondas, Merger Subsidiary, CCG and Bengfort (the "Merger Agreement"); and WHEREAS, the parties are entering into this Agreement in order to provide for the release and discharge of any and all indebtedness owed by Mondas to Bengfort. NOW, THEREFORE, for other good and valuable consideration, the receipt and adequacy of which is hereby accepted, the parties hereby agree as follows: 1. Certain Definitions. "Affiliate" shall mean shall mean any other Person directly or indirectly controlling, controlled by, or under common control with, that Person; for purposes of this definition, "control" (including, with correlative meanings, the terms "controlling," "controlled by" and "under common control with"), as applied to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of that Person, whether through the ownership of voting securities, by contract or otherwise. "Closing" shall have the meaning assigned to such term in the Merger Agreement. "Closing Date" shall mean the closing date of the Merger under the Merger Agreement. "Indebtedness" means, with respect to any Person, all indebtedness of such Person for borrowed money or the deferred purchase price of property or services, obligations of such Person evidenced by bonds, notes, indentures or similar instruments, obligations of such Person under interest rate agreements, currency hedging agreements, commodity price protection agreements or similar hedging instruments, capital lease obligations of such Person, redeemable capital stock of such Person and any other obligations of such Person classified as indebtedness under GAAP, or any and all other claims for money or other value, whether known or unknown, or agreed or by operation of law. "Person" shall include individuals, corporations, partnerships, limited liability companies, trusts, other entities and groups (which term shall include a "group" as such term is defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended). 2. Resignation. Bengfort agrees to resign as sole director on the board of directors of Mondas effective on the Closing Date of the Merger. 3. Representations and Warranties. Bengfort hereby represents and warrants that its representations and warranties made by Mondas to the other parties in the Merger Agreement are true and correct as of the date of the Closing, which Section is incorporated into this Agreement by reference. Bengfort hereby further represents and warrants that he has not transferred any indebtedness to any third party, and no indebtedness held by Bengfort has been assumed by any third party. 4. Confidentiality. Bengfort agrees that, except with the prior written permission of Mondas, it shall at all times hold in confidence and trust and not use or disclose any confidential information of Mondas provided to or learned by Bengfort in connection with his prior dealings with Mondas, unless such confidential information (a) was publicly known and made generally available in the public domain prior to the time of disclosure by Mondas; (b) becomes publicly known and made generally available after disclosure by Mondas to Bengfort through no fault of Bengfort; (c) is already in the possession of Bengfort at the time of disclosure by Mondas, as shown by Bengfort's files and records; (d) is obtained by Bengfort from a third party without a breach of the third party's obligations of confidentiality; or (e) is independently developed by Bengfort without use of or reference to Mondas's confidential information, as shown by documents and other competent evidence in Bengfort's possession.
